Citation Nr: 1512701	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-12 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an apportionment of the Veteran's non-service-connected disability pension benefits in favor of the Appellant, his estranged spouse, and B.D.A., a minor child. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from November 1973 to May 1975.  The Appellant is his estranged spouse.  She also is not represented before VA in this contested claim proceeding.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 administrative decision issued by the issued by the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin (Milwaukee Pension Center), which denied the Appellant's claim for an apportionment of the Veteran's non-service-connected disability pension benefits.  The Appellant disagreed with this decision in June 2012.  She perfected a timely appeal in April 2013.

This appeal was processed using the Virtual VA (VVA) paperless claims processing systems.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran and the Appellant were married in 1988.

2.  The Veteran was awarded non-service-connected disability pension benefits in a February 1997 rating decision.

3.  In statements on a VA Form 21-0820, "Report of General Information," dated on October 7, 2011, the Appellant reported that she stopped living with the Veteran on October [redacted], 2011.

4.  The Appellant's claim for an apportionment of the Veteran's non-service-connected disability pension benefits (VA Form 21-0788) was date-stamped as received by VA on October 24, 2011; at that time, she asserted that the Veteran was contributing $100 per month in support.

5.  In statements on a letter dated on November 5, 2011, and date-stamped as received by VA on November 9, 2011, the Appellant reported that, since she separated from the Veteran on October [redacted], 2011, he had not contributed any money to her support and had not paid for any expenses relating to B.D.A., the minor child.

6.  In a letter dated on December 8, 2011, and date-stamped as received by VA on December 12, 2011, the Appellant stated that the Veteran had not contributed any money to her support and had not paid for any expenses relating to B.D.A., the minor child.

7.  In statements on a VA Form 21-0788, "Information Regarding Apportionment of Beneficiary's Award," the Veteran reported that he was not contributing any money to support the Appellant or B.D.A, the minor child, and they were living with B.D.A.'s biological father.

8.  The Appellant and the minor child were removed from the Veteran's VA non-service-connected disability pension benefits award effective March 1, 2012.

9.  In statements on a VA Form 21-0820, "Report of General Information," dated on May 17, 2012, the Veteran reported that he had contributed to the Appellant's support until she was removed from his VA benefits award effective March 1, 2012, and B.D.A., the minor child, was not his biological child with the Appellant.

10.  In a letter dated on May 23, 2012, and date-stamped as received by VA on May 29, 2012, the Veteran stated that the Appellant had left him in December 2011 and not in October 2011.

11.  In statements on her June 2012 notice of disagreement, the Appellant stated that the Veteran was not the biological father of B.D.A., the minor child, and he had not contributed to her support since October 2011.

12.  In statements on a VA Form 21-4138, "Statement In Support Of Claim," dated on October 24, 2012, and date-stamped as received by VA on October 29, 2012, the Veteran stated that creating an apportionment of his VA non-service-connected disability pension benefits would impose an undue financial hardship on him.

13.  In statements on her April 2013 substantive appeal (VA Form 9), the Appellant stated that the Veteran had not provided any support for her or for B.D.A, the minor child, since she separated from the Veteran in October 2011.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's non-service-connected disability pension benefits in favor of the Appellant, his estranged spouse, and B.D.A., a minor child, have not been met. 38 U.S.C.A. §§ 5107, 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458, 19.100, 19.101, 19.102 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to decisions regarding how benefits are paid.  Sims v. Nichols, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves a determination as to how existing benefits are paid, such as between the Veteran and the Appellant, his estranged spouse, and B.D.A., a minor child, in this case.  Under the reasoning in Sims, the VCAA is not applicable to the adjudication of apportionment claims.  Nevertheless, the Board finds that the requirements of the VCAA were met in this case.  Both the Appellant and the Veteran were advised of the appropriate laws and regulations relating to requests for apportionment in December 2011 correspondence from VA and in the April 2013 Statement of the Case (SOC).  Both the Veteran and Appellant submitted written statements and VA Forms 21-0788 in support of their assertions in this contested claims case.  See also Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the Appellant demonstrated actual knowledge of the information and evidence necessary to substantiate the claim).  The Board finds that these actions satisfy any duties to notify and assist owed the Veteran and the Appellant in the development of this claim.

The Appellant contends that she is entitled to an apportionment of the Veteran's non-service-connected disability pension benefits in her favor and in favor of B.D.A., a minor child.  Although both the Appellant and the Veteran concede that B.D.A. is not the Veteran's biological child, the Appellant also contends that he remains "legally responsible" for B.D.A. because they are still married to each other even though they are estranged from one another.  The Veteran also contends that he already would have filed for divorce from the Appellant but he cannot afford it.

Laws and Regulations

If a Veteran is not living with his or her spouse or his or her children are not in the Veteran's custody, all or any part of the pension payable on account of the Veteran may be apportioned as may be prescribed by the Secretary.  See 38 U.S.C.A. § 5307 (West 2014).  A "general" apportionment may be paid if the Veteran is not residing with his or her spouse or if his or her children are not residing with the Veteran and the Veteran is not reasonably discharging his responsibility for the spouse's or the children's support.  See 38 C.F.R. § 3.450 (2014).  The Court has held that it is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993). 

A "special" apportionment may be paid where hardship is shown to exist but pension may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his, or her dependents, and the apportionment claimants.  See 38 C.F.R. § 3.451 (2014).  It is noted that, ordinarily, a special apportionment of more than 50 percent of a service member's benefits would constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  Id. 

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2) (West 2014); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451 (2014).  For VA purposes, and as relevant to this appeal, a dependent "child" is defined as the Veteran's legitimate child, an unmarried person who is under the age of 18 years, or a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household.  A stepchild means a legitimate or an illegitimate child of the Veteran's spouse.  See 38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. §§ 3.57(a), (b) (2014).  The term "spouse" historically meant a person of the opposite sex who is a wife or husband where marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  See 38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50(a).  The Board notes that on June 26, 2013, the United States Supreme Court ruled that Section 3 of the Defense of Marriage Act (DOMA), which limited the definition of marriage for purposes of Federal benefits to spouses of the opposite sex, was unconstitutional.  United States v. Windsor, 133 S. Ct. 2675 (2013).  The Attorney General subsequently advised VA to stop enforcement of the definitions of "spouse" and "surviving spouse" in Title 38 of the U.S. Code to the extent that they previously limited receipt of Veterans' benefits to couples of the opposite sex.  See also VAOGCPREC Nos. 3-2014 and 4-2014 (June 20, 2014) (implementing the Attorney General's recommendation with respect to the statutory definitions of "spouse" and "surviving spouse" in Title 38 in light of Windsor).  A Veteran's benefits may not be apportioned until the estranged spouse of a Veteran files a claim for an apportioned share.  38 C.F.R. § 3.458(g) (2014).

The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the Appellant and the Veteran.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997).

Factual Background & Analysis

The Board finds that the evidence is against granting the claim of entitlement to an apportionment of the Veteran's non-service-connected disability pension benefits in favor of the Appellant, his estranged spouse, and B.D.A., a minor child.  Several of the facts in this case are not in dispute between the contesting claimants (the Appellant and the Veteran).  It is undisputed that the Veteran and the Appellant were married in 1988.  It also is undisputed that the Veteran was awarded non-service-connected disability pension benefits in a February 1997 rating decision.  It further is undisputed that the Veteran and the Appellant no longer live with each other.  Both parties to this contested claim (the Appellant and the Veteran) next concede that B.D.A., the minor child for whom the Appellant also seeks an apportionment of the Veteran's non-service-connected disability pension benefits, is not the Veteran's biological child.  There, the factual agreement between the parties to this contested claim (the Appellant and the Veteran) apparently ends.  

It appears that the Appellant separated from the Veteran either in October 2011 (as the Appellant reported) or in December 2011 (as the Veteran reported).  The Appellant has not reported consistently whether the Veteran provided financial support for her and B.D.A., the minor child, since she separated from the Veteran at some point in late 2011.  Although she initially asserted on her October 2011 VA Form 21-0788 that the Veteran was contributing $100 in monthly support to her, she subsequently denied receiving any financial support for herself or for B.D.A., the minor child, in repeated correspondence with VA.  The Veteran has reported consistently that he was not contributing anything in support to the Appellant or for B.D.A., the minor child, since his separation from the Appellant because she and B.D.A. were living with B.D.A.'s biological father.  It appears that the Veteran may have been paid additional VA compensation for both the Appellant and B.D.A. as his dependents until this overpayment subsequently was corrected after he separated from the Appellant.  (The Board notes parenthetically that, during the pendency of this appeal, the Veteran's request for waiver of overpayment of the additional compensation that he received for the Appellant and B.D.A. while they were listed as dependents on his VA award after the Veteran's separation from the Appellant was approved by VA's Pension Management Center on the basis of financial hardship).  Given the foregoing, the Board finds it reasonable to infer that the Appellant left the Veteran in October 2011 when she filed her apportionment claim and the Veteran did not provide any financial support to the Appellant or B.D.A., the minor child, after the separation began.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

The Board notes that, although the Veteran's VA benefits (in this case, non-service-connected disability pension) may be apportioned since it is undisputed that he does not live with his estranged spouse (the Appellant), the Appellant is not entitled to an apportionment in favor of B.D.A, the minor child, as a matter of law.  Both the Appellant and the Veteran concede that B.D.A., the minor child for whom the Appellant seeks an apportionment of the Veteran's non-service-connected disability pension benefits, is not the Veteran's biological (or legitimate) child.  And neither the Appellant nor the Veteran has asserted - and the record evidence does not support finding - that B.D.A. should be considered the Veteran's stepchild for VA purposes.  See 38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. §§ 3.57(a), (b) (2014).  Thus, the Board finds that, because B.D.A., the minor child, is not considered the Veteran's biological (or legitimate) child or stepchild for VA purposes, the Appellant's claim for an apportionment of the Veteran's non-service-connected disability pension benefits in favor of B.D.A. must be denied as a matter of law.  See also Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board next finds that the Appellant is not entitled to an apportionment of the Veteran's non-service-connected disability pension benefits on her own behalf as well.  The evidence persuasively suggests that apportioning the Veteran's benefits in favor of the Appellant would create an undue financial hardship for him.  The Board finds it especially significant that VA's Pension Management Center (PMC) concluded in September 2011 and in June 2013 that the Veteran was entitled to a waiver of overpayment of additional VA compensation (paid when the Appellant and B.D.A., the minor child, were included erroneously as his dependents on his non-service-connected disability pension benefits award after the Appellant separated from the Veteran) on the basis of undue financial hardship.  In addition to contending that requiring him to repay any overpayment of VA benefits would create an undue financial burden, the Veteran also has reported consistently that creating an apportionment of his non-service-connected disability pension benefits in the Appellant's favor would cause him to experience significant financial hardship.  It appears that the Veteran's only monthly income consists of Social Security Administration (SSA) benefits and his VA non-service-connected disability pension.  He further has reported consistently that his debts far exceed his monthly income, multiple monthly bills are overdue and/or in collection, and he has no financial assets.  The PMC noted in its September 2011 and June 2013 decisions granting waivers of overpayment that the Veteran had no assets and requiring him to repay the overpayment of non-service-connected disability pension benefits would leave him with insufficient monthly income to cover his basic necessities of life.  The Board agrees, noting again that the Appellant has not reported consistently whether the Veteran provided financial support to her since their separation and she appears to be seeking an apportionment in favor of B.D.A. to which she clearly is not entitled as both parties to this contested claim conceded that B.D.A. is not the Veteran's biological child.  See Bastien, 599 F.3d at 1306.  In summary, as the non-service-connected disability pension benefits payable to the Veteran do not permit the payment of a reasonable amount to the Appellant, they cannot be apportioned.  See also 38 C.F.R. §§ 3.451, 3.458(a) (2014).


ORDER

Entitlement to an apportionment of the Veteran's non-service-connected disability pension benefits in favor of the Appellant, his estranged spouse, and B.D.A., a minor child, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


